ORDER

PER CURIAM.
Charles Scurlock (“father”) appeals the judgment of the trial court ordering him to pay monthly child support to Carrie Kruse (“mother”). Father claims the trial court erred in its calculation of the amount of child support and the amount should be reduced by amounts contributed to housing expenses from income received by the minor child, C.N.K.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*778The judgment of the trial court is affirmed in accordance with Rule 84.16(b).